UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51159 DATAMILL MEDIA CORP. (Exact name of issuer as specified in charter) Nevada 98-0427526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 7731 S. Woodridge Drive Parkland, FL (Address of principal executive offices) (954) 575-9177 (Issuer's telephone number, including area code) SMITTEN PRESS: LOCAL LORE & LEGENDS, INC. 2503 W. Gardner Ct. Tampa FL 33611 (Former name or former address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 10,325,000 shares at September 24, 2010 Transitional Small Business Disclosure Format (Check one): Yeso No x DATAMILL MEDIA CORP. (f/k/a SMITTEN PRESS: LOCAL LORE AND LEGENDS, INC.) FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 F-2 Statements of Operations for the Three and Nine Months Ended September 30, 2008 and 2007, and for the Period from June 1, 2003 (Inception) to September 30, 2008 (Unaudited) F-3 Statement of Changes in Stockholder’s Deficit for the Period from June 1, 2003 (Inception) to September 30, 2008 (Unaudited) F-4 Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007, and for the Period from June 1, 2003 (Inception) to September 30, 2008 (Unaudited) F-5 Notes to Financial Statements as of September 30, 2008 (Unaudited) F-6 Item 2. Management's Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Default Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this quarterly report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to increase our revenues, develop our brands, implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made in our annual report as filed with the SEC. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this quarterly report in its entirety, except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this quarterly report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. When used in this quarterly report, the terms the "Company," "we," and "us" refers to Smitten Press: Local Lore and Legends, Inc. EXPLANATORY NOTE This Report on Form 10-Q/A amends the Form 10-Q filed on July 17, 2010. The report is being amended to restate certain misclassifications in the balance sheets, statements of operations, statement of changes in stockholders' deficit and statements of cash flow and to correct certain footnote disclosures including a correction to the effective date of a reverse stock-split, increase in authorized common stock and name change. DATAMILL MEDIA CORP. (f/k/a SMITTEN PRESS: LOCAL LORE AND LEGENDS, INC.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (As Restated, see Note 6) September 30, 2008 December 31, 2007 (Unaudited) ASSETS Current Assets: Cash $
